Name: 85/506/EEC, Euratom: Council Decision of 4 November 1985 concerning the conclusion of the Framework Agreement for scientific and technical cooperation between the European Communities and the Kingdom of Sweden
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  international affairs;  Europe
 Date Published: 1985-11-22

 Avis juridique important|31985D050685/506/EEC, Euratom: Council Decision of 4 November 1985 concerning the conclusion of the Framework Agreement for scientific and technical cooperation between the European Communities and the Kingdom of Sweden Official Journal L 313 , 22/11/1985 P. 0001 - 0001 Spanish special edition: Chapter 16 Volume 2 P. 0028 Portuguese special edition Chapter 16 Volume 2 P. 0028 COUNCIL DECISIONof 4 November 1985concerning the conclusion of the Framework Agreement for scientific and technical cooperation between the European Communities and the Kingdom of Sweden(85/506/EEC, Euratom)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to the Treaty establishing the European Atomic Energy Community,Having regard to the recommendation from the Commission,Whereas the Framework Agreement for scientific and technical cooperation between the European Communities and the Kingdom of Sweden should be approved,HAS DECIDED AS FOLLOWS:Article 1The Framework Agreement for scientific and technical cooperation between the European Communities and theKingdom of Sweden is hereby approved on behalf of the European Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council shall give the notification, provided for in Article 13 of the Agreement.Done at Brussels, 4 November 1985.For the CouncilThe PresidentR. GOEBBELS